 
Summary of Contract for Assignment of Shenzhen Land Use Right Entered into by
and between Shenzhen Municipal Bureau of Land Resources and Housing Management
(“Party A”) and Shenzhen BAK Battery Co., Ltd (“Party B”) on June 29th, 2007


Main Terms:
Ø
On the signing date of this agreement, Party A assigns the land use right of the
land no. G15322-0058) with an area of 38,847.35 square meters to Party B, and
Party B has no objection to the current status of the land. It deems that the
Party A has delivered the land to Party B since the signing date of the
agreement.

Ø
The term for the land use right is 50 years, from June 29th, 2007 to June 28th,
2057;

Ø
The ownership of the land is People’s Republic of China. Both natural resource
and treasure trove under the ground are out of the range of the remised right to
the use of land.

Ø
The regulation for land usage:

²
Coverage ratio (Construction density): ≤45%;

²
Plot ratio (construction area density): ≤1.20;

²
Total construction area should be less than 50,500 square meters;

Ø
The land use right fee includes:

²
Land grant fee is RMB 3,141,591;

²
Land development fee is RMB 3,884,735; and

²
Related municipal utility facilities fee is RMB 13,917,617.

²
A total of RMB 20,943,943.

The retainer fee for signing of this agreement is 20% of the land grant fee.
Ø
Party B agrees to pay off the land use right fee on the date of signing this
agreement.



Summary of the articles omitted:
Ø
Overdue payment

Ø
Government law

Ø
Maturity and renew regulations

Ø
Validity

Ø
Dispute settlement

Ø
Miscellaneous

Ø
Text copies

 
 
 

--------------------------------------------------------------------------------

 